November 20, 2012




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                            KERRY LEE BEAL, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

NO. 14-12-00985-CR
NO. 14-12-00986-CR
NO. 14-12-00987-CR
NO. 14-12-00988-CR
NO. 14-12-00989-CR
NO. 14-12-00990-CR
NO. 14-12-00994-CR

                        ________________________________

       These causes were heard on the transcript of the records of the court below. The
records indicate that the appeals should be DISMISSED. The Court orders the appeals
DISMISSED in accordance with its opinion, that the appellant pay all costs expended in
this appeals, and that this decision be certified below for observance.